Title: Abigail Adams Smith to Abigail Adams, 9 February 1793
From: Smith, Abigail Adams
To: Adams, Abigail


New-York, Feb. 9th, 1792. [1793]
   It is with very great pleasure that I address you, my dear mamma, from this place again. You will be as agreeably surprised as our friends here were, the evening before the last, to see us, and find us safe at New-York; for our arrival was wholly unexpected to them. We avoided informing our friends of our intentions, knowing that their anxious solicitude for our safety would render them unhappy. We left England the 23d of December, in the Portland packet, at a season when our friends there thought we were almost out of our senses. But we have been highly favoured, having had a very pleasant passage—not knowing what cold weather was until a day or two before we landed; we neither saw nor experienced the want of a fire during our passage; and for three weeks had such warm weather that we were obliged to sleep with our windows open in the cabin. Our course was to the southward as far as the latitude of 30 degrees, and we were greatly favoured in coming upon our own coast. I can scarcely realize that it was mid-winter. We have all been very well upon our passage; the children look finely, and Col. Smith is very well; for myself, I was never so well at sea before. We had an excellent ship and a good captain; our accommodations were convenient; we had four poor expatriated French priests, on their route to Canada, as fellow-passengers, but they did not incommode us, we having two cabins. We had a passage of 45 days, and feel ourselves quite at home again. You would have been amused to have seen the meeting in Dey-street; surprise and joy were the most prominent sensations.   *   *   *   *   *   *   *   *
They could scarce believe their eyes; it was between eight and nine o’clock when we landed. But it is time to tell you the cause of our leaving England, which was the prospect of a war on the ocean in the spring, and we did not like the idea of crossing it with bullets whizzing round our heads. Some business, also was an inducement.
England informs France that if they attempt to open the navigation of the Scheldt, that they shall join the Dutch; this is the ostensible cause for arming, which they are doing with great vigour. But they dread internal commotions, and are fortifying the Tower, directing the guns upon the city, preparing to build barracks in the Royal Exchange—placed a double guard at the Bank; breaking up all societies for reforms of Parliament, and forbidding, by proclamations, the meeting of all societies who call themselves republicans; burning Tom Paine in almost every capital town in England in effigy, with the rights of man in one hand, and a pair of old stays in the other. In short, doing just what he wishes, I presume, making him of more consequence than his own writings could possibly effect. He is falling off pretty much in France.
Col. Smith sets off on Tuesday for Philadelphia. I shall remain here. I shall have a strong inclination to make you a visit, for I must be a visiter until May, as we have no house. We think to take one in the country for the summer. If you were in Philadelphia, I should soon be with you. I hear my father has quite renewed his youth, and that he is growing very popular; that the abuse is directed to another quarter.
Remember me to my brother, and all other friends, and believe me, / Your affectionate daughter,
A. Smith.
